Citation Nr: 1440292	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-24 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for a back disability as secondary to a service-connected right knee disability.  

5.  Entitlement to service connection for a left shoulder disability.  

6.  Entitlement to service connection for a left elbow disability.  

7.  Entitlement to service connection for vision loss.  

8.  Entitlement to service connection for adult acne.  

9.  Entitlement to an increased compensable initial disability rating for left ear hearing loss.  

10.  Entitlement to an increased initial disability rating in excess of 50 percent for post traumatic stress disorder (PTSD).  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board will briefly clarify the procedural history of this appeal.  In a July 2009 decision, the RO granted service connection for left ear hearing loss and assigned a noncompensable disability rating.  The RO also denied service connection for right ear hearing loss, tinnitus, a left elbow disability, vision loss, adult acne, a left shoulder disability, a cervical spine neck disability, and peripheral neuropathy of the upper extremities.  The Veteran subsequently perfected an appeal concerning all of these issues.  

A January 2010 RO decision denied service connection for residuals of radiation exposure.  In January 2011, the Veteran filed a Notice of Disagreement (NOD) with regard to this issue and a statement of the case (SOC) was issued in November 2013.  Thereafter, the Veteran did not file a VA Form 9 substantive appeal for this issue.  Thus, the Board finds that this issue is not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002).  

In his June 2010 VA Form 9, the Veteran requested a videoconference hearing before the Board.  However, in May 2011, the Veteran's attorney withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704(d) (2013).  

In May 2012, the RO granted service connection for PTSD and assigned a 50 percent disability rating.  The RO also determined that new and material evidence had not been received to reopen the claim for service connection for a left knee disability.  Thereafter, the Veteran perfected an appeal of the issue of entitlement to a higher initial rating for PTSD.  The Veteran also filed an NOD with respect to the left knee issue in June 2012; however, service connection for a left knee disability was granted in November 2013 and a 10 percent disability rating was assigned.  As this is a complete grant of benefits sought on appeal, the issue of service connection for a left knee disability is no longer before the Board.  

A July 2012 RO decision denied service connection for a back disability and the Veteran perfected an appeal of this issue.  

In November 2013, the RO granted service connection for peripheral neuropathy of the right and left upper extremities and 10 percent disability ratings were assigned to each extremity.  As this is a complete grant of benefits sought on appeal, these issues are no longer before the Board in appellate status.  

These matters were previously remanded by the Board in March 2014 to afford the Veteran's representative the opportunity to hold an informal conference with a Decision Review Officer (DRO).  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  A DRO informal conference was held in May 2014, during which the Veteran's representative addressed only the issues of entitlement to a higher initial rating for PTSD, service connection for a back disability, and service connection for right ear hearing loss.  A report of the DRO informal conference is associated with the claims file, and in June 2014, the RO issued an SSOC concerning the issues addressed by the Veteran's representative at the informal conference.  

The Board notes that an SSOC was not issued regarding the additional issues on appeal; however, such is harmless error.  Before the March 2014 Board remand, the RO issued a May 2010 SOC and a November SSOC which addressed the additional issues on appeal.  As explained below, the RO has satisfied the duties to notify and assist the Veteran with respect to his claims.  A remand to issue an SSOC regarding the additional issues on appeal would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran; therefore, it is not required, and the claims, other than those remanded below, are ripe for appellate review.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The issue of entitlement to an increased disability rating for diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran's representative submitted a June 2014 claim for an increased disability rating for diabetes mellitus with supporting medical documentation attached.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The Board also points out that in a November 2013 decision, the RO proposed to reduce the disability rating assigned to the service-connected right knee disability from 50 percent to 10 percent.  In December 2013, the Veteran's attorney requested a predetermination hearing as to this reduction.  A January 2014 RO decision implemented the reduction and assigned a 10 percent rating to the right knee disability.  This matter was referred to the AOJ for appropriate action within the May 2014 Board remand; however, it does not appear that any action was taken as a result.  Therefore, it is again referred to the AOJ for appropriate action and scheduling of a predetermination hearing.  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

The issues of entitlement to service connection for a cervical spine disability and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Preexisting right ear hearing loss, noted on the Veteran's service entrance examination, did not undergo a permanent worsening during active service.  

2.  Tinnitus did not have onset during active service and is not etiologically related to active service.  

3.  Resolving reasonable doubt in the Veteran's favor, his back disability is caused by or aggravated by his service-connected right knee disability.  

4.  A left shoulder disability did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.  

5.  A left elbow disability did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.  

6.  An eye disability resulting in vision loss did not have onset during active service and is not etiologically related to active service; refractive error of the eye (including hypermetropia, astigmatism, and presbyopia) is not a disease or injury for VA disability compensation purposes.  

7.  Adult acne did not have onset during active service and is not etiologically related to active service.  

8.  Throughout the entire appeal period, the Veteran's service-connected left ear hearing loss was manifested by no worse than Level VI hearing in the left ear.  

9.  Resolving reasonable doubt in the Veteran's favor, throughout the entire appeal period, his PTSD has been manifested by symptoms such as suicidal ideation, intermittent illogical, obscure, or irrelevant speech, near-continuous depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), and difficulty in adapting to stressful work circumstances, which are most nearly approximated by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss based on aggravation of a pre-existing disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

4.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

5.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

6.  The criteria for service connection for vision loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

7.  The criteria for service connection for adult acne have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

8.  The criteria for an increased compensable initial disability rating for left ear hearing loss have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).  

9.  The criteria for an increased initial disability rating of 70 percent for PTSD have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice regarding the Veteran's service connection claims in letters sent to the Veteran in September 2008, April 2009, and September 2011.  Regarding the Veteran's claims that arise from his disagreement with initial evaluations and effective dates assigned following the grant of service connection, the Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nevertheless, the Veteran has received proper notice concerning increased rating claims in the September 2011 letter.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and multiple lay statements, and associated all such records with the claims file.  

VA provided relevant examinations and/or opinions in February 2009, March 2009, February 2012, June 2012, and April 2013.  The examinations and opinions are adequate because they are based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Board notes the Veteran has not been afforded VA examinations with regard to his service connection claims for a left shoulder disability, a left elbow disability, vision loss, or adult acne.  

VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further herein, the Board finds there is no competent evidence that the claimed conditions are related to the Veteran's active service or another service-connected disability.  Therefore, the above criteria are not satisfied favorably, and VA examinations for the claimed conditions need not be obtained.  Id.; see also 38 C.F.R. § 3.159(c)(4).  

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claims on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis and hearing loss, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2013).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1131, 1137 (West 2002).  Only such conditions as are recorded in examination reports at service entrance examination, acceptance, and enrollment are to be considered as noted.  See id.; 38 C.F.R. § 3.304(b) (2013); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (a) (2013).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe, 7 Vet. App. at 246.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation of the preexisting disorder.  Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Id.  

An increase in disability during service requires that the underlying preexisting condition increase in disability, as opposed to the symptoms of the condition or flare-ups of the condition.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b).  


II.A.  Service Connection - Right Ear Hearing Loss & Tinnitus

The Veteran claims service connection for right ear hearing loss and tinnitus due to his active military service.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

Service treatment records, including the Veteran's DD Form 214, document his military training as a weapons mechanic, which the Board finds that the consistent with exposure to loud noise during active service.  Service treatment records include a June 1966 entrance examination which contains an audiological evaluation documenting the Veteran's decreased hearing acuity in the right ear of 60 decibels (dB) at 4000 Hertz (Hz).  An audiological evaluation in October 1967, performed in conjunction with the Veteran's admission to flying class III, again showed decreased hearing acuity in the right ear of 40 dB at 3000 Hz and 65 dB at 4000Hz.  A separation examination in November 1969 showed decreased hearing acuity in the right ear of 30 dB at 3000 Hz and 30 dB at 4000 K.  However, service treatment records, including reports of medical history contemporaneous to the entrance and separation examinations, contain no reports or treatment of tinnitus.  

The Board finds that it is clear from the enlistment examination report that right ear hearing loss was noted upon enlistment examination.  Thus, the Veteran entered service with a preexisting right ear hearing loss disability and the presumption of soundness does not apply.  See 38 U.S.C.A. §§ 1111, 1137.  Rather, the burden falls on the veteran to establish aggravation of the preexisting left wrist disorder.  See 38 U.S.C.A. § 1153.  

Thus, the question regarding the Veteran's claim of entitlement to service connection for right ear hearing loss is whether his preexisting right ear hearing loss was aggravated by his active military service.  As discussed below, the preponderance of evidence weighs against the Veteran's claim.  

The VA first afforded the Veteran an audiology examination in February 2009, at which time he reported right ear hearing loss and bilateral tinnitus since active service.  Audiometric testing at the time revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
60
90
105

The speech recognition score based on the Maryland CNC Test was 88 percent in the right ear.  Based on the foregoing results, the VA examiner diagnosed moderate to severe sensorineural hearing loss of the right ear and opined that it was not caused by or a result of the Veteran's military service.  The examiner noted that the Veteran's entrance examination revealed high frequency hearing loss in the right ear; however, she also noted, significantly, that subsequent examinations in October 1967 and June 1969 did not reveal worsening in the Veteran's right ear hearing sensitivity over the course of his military career.  

In March 2009, the same audiologist provided an addendum opinion stating that the Veteran's bilateral tinnitus was less likely than not caused by his military service.  She observed that service treatment records are negative for reports of tinnitus and further acknowledged that the Veteran's hearing sensitivity has decreased significantly in both ears since his military service; therefore, she opined that his tinnitus is more likely due to whatever may have caused the significant decrease in hearing sensitivity after his active military service.  

The Veteran was afforded a subsequent VA audiology examination in April 2013, at which time he again reported current hearing loss and bilateral tinnitus.  Audiometric testing at the time revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
RIGHT
40
40
65
95
105+

The speech recognition score based on the Maryland CNC Test was 80 percent in the right ear.  Based on the foregoing results, the VA examiner diagnosed sensorineural hearing loss of the right ear; however, no opinion regarding etiology of the right ear hearing loss or tinnitus was provided, as the examiner noted that the examination was conducted in the context of the Veteran's claim for an increased disability rating for left ear hearing loss, discussed further below.  

Private treatment records do not contain any audiometric findings, nor do they document consistent reports of tinnitus since service discharge.  An isolated notation within primary care records from May 1998 documents that Daypro medication was causing the Veteran's ears to ring.  

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim.  As discussed above, right ear hearing loss was noted on the Veteran's examination at entrance to active service.  See 38 C.F.R. § 3.385.  Accordingly, the presumption of soundness does not attach.  Thus, the Veteran has the burden of showing an increase in disability during service.  38 U.S.C.A. § 1153.  

In this case, the only medical opinion addressing whether the Veteran's right ear hearing loss worsened during his active service is that of the February 2009 VA examiner, who noted that the Veteran's entrance examination revealed preexisting right ear hearing loss which did not worsen over the period of his active service.  

The VA examiner's opinion was based on review of the claims file and examination of the Veteran, and included an adequate rationale for the conclusions reached; therefore, it is afforded significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The VA examiner's opinion is not contradicted by any other medical opinion of record.  

The Board has considered the lay evidence of record, including the Veteran's own statements.  However, while the Veteran may believe that his right ear hearing was worsened by noise exposure during service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In particular, evidence of worsening hearing loss requires audiometric testing and expertise to determine, rather than lay observation alone.  Accordingly, lay evidence as to any worsening of the Veteran's right ear hearing loss is not competent evidence.  The Board finds the audiometric testing in service and the examinations and opinions of the VA examiner to be significantly more probative than the lay evidence of record.  

Tinnitus, in particular, is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is thus competent to report that he experiences intermittent tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Likewise, the Veteran would be competent to establish a nexus to service by credible reports of continuous tinnitus since active service; however, the Board notes that there is no evidence of record documenting that he experienced tinnitus prior to first reporting it during a in a May 1998 private treatment session, wherein it was attributed to medication he was taking.  Thereafter, the Veteran first filed an informal claim for tinnitus in December 2004, nearly thirty-five years after separation from active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The most probative competent evidence regarding whether the Veteran's current tinnitus is related to his in-service noise exposure is the VA examiner's March 2009 opinion, which indicates that the Veteran's tinnitus is less likely due to his active service; therefore, it is evidence that weighs against his claim.  There is no competent evidence of record that the Veteran has continuously experienced tinnitus since active service or that there is an etiological relationship between his current tinnitus and active service.  

In summary, the most probative evidence indicates the Veteran's right ear hearing loss existed prior to service and was not aggravated by service, and that bilateral tinnitus did not have onset during service and is not etiologically related to active service.  Accordingly, the preponderance of the evidence is against the Veteran's claims regarding right ear hearing loss and tinnitus, and they must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Service Connection -Back  

The Veteran also seeks entitlement to service connection for a back disability as secondary to his service-connected right knee disability.  

Initially, the Board notes that there is no evidence of record that the Veteran's back disability was manifested by arthritis within one year of separation from active service, such that the presumptive provisions regarding service connection for chronic diseases are inapplicable.  38 C.F.R. § 3.307, 3.309.  

Additionally, the Veteran and his representative have not appeared to raise a theory of direct service connection; moreover, as the Board herein grants the claim on a secondary basis, no further discussion of a direct theory of service connection is warranted.  

Thus, the dispositive issue is whether the Veteran's service-connected right knee disability caused or aggravated a back disability.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise, such that service connection for the Veteran's back disability is warranted as secondary to his service-connected right knee disability.  

In this case, there are conflicting medical nexus opinions concerning the etiology of the Veteran's low back disability, diagnosed alternatively as degenerative disc disease (DDD) or degenerative joint disease (DJD) of the lumbar spine.  

The Board first acknowledges the negative medical nexus opinion of the VA examiner within the June 2012 VA examination report.  The examiner diagnosed DJD of the lumbar spine, as evidence by x-ray imaging, but opined that the Veteran's back condition was less likely as not incurred in or caused by an in-service injury, event, or illness.  He reasoned that the Veteran's x-ray findings of arthritis were in the same area as a disc herniation that he sustained in a 1986 motor vehicle accident.  

A February 2011 private medical opinion, based upon a review of medical records, stated that the Veteran's chronic gait disruption resulting from his right knee disability, aggravated or partially caused his lower back pain and DDD.  

An October 2011 private medical opinion stated that the injury to the Veteran's right knee was the initial trigger to the entire process leading to his altered spinal alignment and chronic pain syndrome, and it is as likely as not that the current back pain is causally related to the initial knee injury and the abnormal gait that was the result of that injury.  The physician acknowledged that there was some question as to the motor vehicle accident precipitating the back pain reported by the Veteran, but stated that it is as likely as not that his back disability was linked to the prior motor vehicle accident as it was to be secondary to or exacerbated by the effects of his right knee injury resulting in postural distortions.  He noted that it was impossible to separate the extent of each factor causing the back disability.  

Finally, a November private independent medical review, which entailed a comprehensive review of all relevant medical records, including the June 2012 VA negative nexus opinion, resulted in the private physician's opinion that it is at least as likely as not that the Veteran's lumbar degenerative disc/facet joint symptoms were aggravated and exacerbated by his chronic antalgic gait that disrupted the normal mechanics of standing and walking.  He stated that the symptoms that were present for the first year following the Veteran's motor vehicle accident resolved themselves without any permanent sequelae.  He could not separate the percentage of disability of the Veteran's spine with respect to the normal aging process versus the effects of mechanical low-back syndrome associated with the Veteran's long-term antalgic gait.  

After consideration of all of the evidence, including the medical opinion evidence discussed above, the Board finds that the evidence of record is at least in equipoise with regard to this claim.  Therefore, with application of the benefit of the doubt doctrine, service connection for the Veteran's back disability as secondary to his service-connected right knee disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  As such, the appeal is granted.  


II.C.  Service Connection - Left Shoulder & Left Elbow

The Veteran also claims entitlement to service connection for a left shoulder condition and a left elbow condition.  

Service treatment records document a normal clinical examination at entrance to service in June 1966 and upon separation from service in November 1969, when the Veteran indicated he had swollen or painful joints, but specifically denied having a painful or "trick" shoulder or elbow condition.  

Private treatment records document the following regarding the Veteran's left shoulder and left elbow claims:  an August 1990 report of left elbow pain after the Veteran struck his elbow "quite hard a few years ago" and x-ray findings of a small bone spur, a February 1995 soft tissue contusion of the left elbow after the Veteran fell down some stairs, a January 1999 complaint of left shoulder pain diagnosed as acute muscle strain after the Veteran slipped in a ditch while hunting, a November 2005 operation for left ulnar neuropathy at the elbow, and a diagnosis of left elbow pain in January 2006, following the previous surgery.  

The Veteran reported in a February 2009 statement that he had another surgery to correct problems in his shoulder, including a rotator cuff repair, bicep tear repair, and removal of a piece of his collar bone.  The surgeon noted that a chip in the collar bone resulted in unusual bone growth.  

First, the Board notes that there is no evidence of record that the Veteran had arthritis in his left shoulder or left elbow within one year of separation from active service, such that the presumptive provisions regarding service connection for chronic diseases are inapplicable.  38 C.F.R. § 3.307, 3.309.  

Additionally, to the extent the Veteran reports symptoms of his left shoulder and left elbow which are attributable to or overlap with his bilateral peripheral neuropathy of the upper extremities, he has previously been service-connected for bilateral peripheral neuropathy of the upper extremities, and those conditions are not on appeal before the Board.  

Service treatment records weigh against the Veteran's claims, as they do not document left shoulder or left elbow injuries, and the Veteran specifically denied such conditions in his separation report of medical history.  

Medical evidence of record does not document continuous symptoms or related treatment since service.  As discussed above, the earliest complaints regarding the Veteran's left elbow occurred in August 1990 and the earliest complaints regarding his left shoulder occurred in January 1999.  Both reports are far removed from service discharge in March 1970, and significantly, each was reported to be the result of causes other than the Veteran's active service.  Moreover, the medical evidence of record does not contain a positive nexus opinion relating a current left shoulder or left elbow disability to the Veteran's active service.  

The Veteran is certainly competent to relate his observable symptoms of left elbow and left shoulder pain.  See Layno, 6 Vet. App. at 470.  However, he has not shown that he possesses the necessary expertise to provide current diagnoses of left shoulder or left elbow disabilities, or to provide an etiological opinion relating such conditions to active service.  See Jandreau, 492 F.3d at 1376-77.  Therefore, to the extent the Veteran asserts a left shoulder or left elbow disability related to active service, such statements are afforded little probative value.  Additionally, he has not reported continuous symptoms or related treatment since service discharge.  

In sum, there is no competent evidence of record of an in-service incurrence of left shoulder or left elbow disabilities, nor is there competent evidence which relates a current left shoulder or left elbow disability to the Veteran's active service.  In the absence of such evidence, the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for left shoulder and left elbow disabilities.  There is no reasonable doubt to be resolved and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


II.D.  Service Connection - Vision Loss

The Veteran also claims entitlement to service connection for vision loss.  

Service treatment records document normal clinical examination of the Veteran's eyes and normal vision upon enlistment in June 1966 and separation in November 1969.  No complaints, treatment, or diagnosis related to the Veteran's eyes are documented within service treatment records.  

Post-service VA and private treatment records document a single report of blurry vision in January 1999, following a fall while the Veteran was hunting.  There are no other documented complaints, treatment, or diagnosis related to the Veteran's claim for vision loss within private or VA treatment records.  

Even assuming the Veteran has a documented condition of vision loss, the Board notes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  

VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Although the medical evidence demonstrates that the Veteran currently has refractive error and presbyopia, such disorders are not to be service-connected without evidence of a superimposed disease or injury.  There is no evidence of any superimposed disease or injury to the eye during service.  

The Veteran is competent to relate continuing related symptoms, such as blurry vision, as he experiences them through his senses; however, the evidence of record does not document continuous reports of an eye disability manifested by blurry vision or vision loss since service.  

In the absence of competent and credible nexus evidence linking a current eye disability to active service, the claim for service connection for an eye disability, claimed as vision loss, must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  



II.E.  Service Connection - Adult Acne

The Veteran also claims entitlement to service connection for adult acne as due to exposure to herbicides during active service.  

In the case of veterans who have been exposed to an herbicide agent during active service, presumptive service connection is available for certain listed diseases, including chloracne or other acneform disease consistent with chloracne.  38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee, 34 F.3d 1039.  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl, supra (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

A veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The Veteran's service personnel records document that he had active service within the Republic of Vietnam; therefore, he is presumed to have been exposed to herbicide agents, including Agent Orange.  

Service treatment records document normal clinical evaluations at entrance to service in June 1966 and separation from service in November 1969, with no complaints, treatment, or diagnosis of adult acne, or a related condition, during active service.  

Post-service VA and private treatment records do not document any complaints, treatment, or diagnosis of adult acne.  To the extent that private medical records from January 2005 document precancerous keratosis on the Veteran's face, the Board notes that there is no specific mention of adult acne, nor is the keratosis condition specifically related to the Veteran's active service, to include presumed exposure to herbicides.  

Lay evidence of record includes the Veteran's statements attributing his adult acne to herbicide exposure, and an April 2006 statement of the Veteran's spouse stating that the Veteran has had a skin condition on his forearms since returning from active service.  Regarding the statement of the Veteran's spouse, the Board points out that the Veteran was previously denied service connection for a skin condition of the forearms in a September 2006 decision, and that issue is not on appeal before the Board.  Rather, the Veteran has claimed specifically the condition of adult acne as due to his active service, to include presumed herbicide exposure.  

The Veteran is certainly competent to relate what he has observed with his senses.  See Layno, supra.  However, he has not shown that he possesses the necessary expertise to provide a diagnosis of adult acne, or to provide an etiological opinion relating such a condition to active service, including presumed herbicide exposure.  See Jandreau, supra.  Therefore, the Veteran's statements in this regard are afforded little probative value.  

The preponderance of evidence is against the Veteran's claim that he has adult acne which is due to his active service, including presumed herbicide exposure.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.  Increased Ratings - Generally  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Concerning initial disability ratings,  VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed."  See id.; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  


III.A.  Increased Initial Rating - Left Ear Hearing Loss

The Veteran's left ear hearing loss disability is currently rated as noncompensable,  or 0 percent disabling, under 38 C.F.R. §§ 4.85 & 4.86, Diagnostic Code (DC) 6100 (2013).  

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  38 C.F.R. § 4.85(h).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  Where, as here, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  

The Board notes that the regulatory provisions which provide special consideration for paired organs and extremities are inapplicable, as the Veteran's hearing impairment in his service-connected left ear is noncompensable.  38 C.F.R. § 3.383 (2013).  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

The rating schedule also accounts for exceptional patterns of hearing impairment; however, the Veteran's recorded hearing acuity does not meet the regulatory standard.  38 C.F.R. § 4.86.  

As discussed below, the Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an increased compensable disability rating for left ear hearing loss at any time during the appeal period.  

A VA examination in February 2009 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
LEFT
30
40
55
65
80

The speech recognition score based on the Maryland CNC Test was 84 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed mild to severe sensorineural hearing loss of the left ear and opined that at least some of the Veteran's left ear hearing loss was caused by or a result of the Veteran's active service.  She noted that the Veteran's hearing in the left ear was normal upon entrance to service in 1966, with a significant 20dB decrease in hearing sensitivity during service.  

The Veteran was afforded a subsequent VA audiology examination in April 2013.  Audiometric testing at the time revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
LEFT
40
50
65
70
80

The speech recognition score based on the Maryland CNC Test was 72 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed sensorineural hearing loss of the left ear.  She also noted that the Veteran's left ear hearing loss disability impacted his ordinary conditions of daily life, including his ability to work, in that the Veteran reported significant hearing difficulty in all situations.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for an increased compensable initial disability rating in for left ear hearing loss must be denied.  

Turning to the VA audiological examinations of record, to determine the appropriate rating evaluation for the Veteran's left ear hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  

The February 2009 VA examination showed that the Veteran's puretone threshold average of the left ear was 60 decibels with 84 percent speech discrimination; therefore, Table VI assigns the Roman numeral III to the left ear.  The Veteran's non-service connected right ear is assigned a Roman numeral I.  38 C.F.R. § 4.85(f).  Next, DC 6100 directs to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral III and the row for Roman numeral I intersect, Table VII reveals that a noncompensable rating of 0 percent is warranted.  

The most recent April 2013 VA examination showed that the Veteran's puretone threshold average on the left side was 66 decibels with 72 percent speech discrimination; therefore, Table VI assigns the Roman numeral VI to the left ear.  Again, the non-service connected right ear is assigned a Roman numeral I.  Applying the Roman numerals derived from Table VI to Table VII reveals that a noncompensable rating of 0 percent is warranted.  

Based on the foregoing, the Board concludes that an increased compensable initial disability rating for the Veteran's left ear hearing loss is not warranted for any period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.B.  Increased Initial Rating - PTSD  

The Veteran also claims entitlement to an increased initial disability rating for PTSD, which is currently rated as 50 percent disabling under the General Rating Formula for Mental Disorders, DC 9411.  38 C.F.R. § 4.130, DC 9411 (2013).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a maximum 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Of record is a private psychological assessment and report conducted in November 2011 and December 2011.  The psychologist obtained a comprehensive early, military, and post-military history from the Veteran.  The Veteran appeared oriented to person, time, and place.  He displayed occasional, minor, memory delays, without impairment in thought process or communication.  He did not report or show evidence of delusions or hallucinations.  He appears able to maintain good personal hygiene, with no problems reported in basic self-care.  He displayed normal speech with no irrelevant, illogical, or obscure speech patterns.  He reported an increasing problem with organization, planning, and clutter.  He also reported occasional suicidal ideation and displayed a depressed mood with a flat affect.  He reported chronic sleep deprivation which was unimproved by his use of a CPAP machine.  The Veteran also reported avoidance of social events and large crowds, diminished interest and participation in activities, feeling of alienation, emotional numbness, irritability, and difficulty concentrating.  The psychologist noted that the Veteran functions moderately well, with some challenges, in his present occupation at a bank, a position which he has held since 1988.  The psychologist noted that the Veteran's job responsibilities involved repetitive tasks dealing with a familiar, clientele, and he would not have the ability to competitively adapt to such another job situation.  Given the overall clinical picture, with occasional suicidal ideation and somewhat unconstrained irritability toward family and coworkers, the psychologist diagnosed moderate to severe PTSD and assigned a current GAF score of 40, reflecting enduring occupational and social impairment, risk of harm to self, irritability, depression, social alienation, and chronic sleep impairment.  

The Veteran was first afforded a VA examination regarding his PTSD in February 2012.  The examiner reviewed the Veteran's claims folder, the December 2011 private psychological evaluation, and lay statements of record.  The examiner diagnosed PTSD in accordance with DSM-IV criteria, in addition to depressive disorder, which the examiner found to be due to the Veteran's chronic pain, as well as his ongoing claims process with the VA, and unrelated to his PTSD.  The examiner characterized the Veteran's level of occupations and social impairment as occupational and social impairment due to mild or transient symptoms which decrease work efficiently and ability to perform occupational tasks only during period of significant stress, or; symptoms controlled by medication.  Symptoms of PTSD listed included depressed mood, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impairment of short-and long-term memory, for example retention of only highly learned material, while forgetting to complete tasks, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.  

An August 2012 letter from the Veteran's private psychologist offers a response regarding the differences in his prior opinion and the prior VA examination results.  He stated that there was substantial agreement regarding the Veteran's diagnoses, but noted two discrepancies regarding  the GAF scores assigned and the symptomatology observed.  He noted that the VA examiner assigned a GAF score of 75, without further comment, while his assigned GAF score of 50 was based on the overall clinical picture, including occasional suicidal ideation, disruptive irritability, a history of overt actions stemming from anger.  He noted that these symptoms were also complicated by chronic pain and other chronic illness, but that there was no evidence-based method to differentiate these from the Veteran's PTSD.  Regarding the discrepancy in observed symptomatology, he noted that he found all of the symptoms as the VA examiner, but that he also found anxiety, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, impaired impulse control, such as unprovoked irritability with violence, and intermittent neglect of personal appearance.  The psychologist also stated that the format of the VA examination was a checklist of symptoms; therefore, it may not give the degree of detail found in his four-hour evaluation over two sessions.  He affirmed his prior findings from December 2011, including a GAF score of 40 and PTSD symptoms as discussed above.  

The Veteran was most recently afforded a VA examination for his PTSD in April 2013.  The examiner diagnosed chronic PTSD and moderate, recurrent MDD, and assigned a GAF score of 50, which is representative of serious distress or dysfunction.  The Veteran endorsed moderately distressing symptoms of PTSD and depression including: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and suicidal ideation.  
The examiner found that he displayed serious impairment in occupational functioning, with relatively intact community and social functioning, and mild impairment in marital/family functioning.  The examiner opined that due to his relatively intact social functioning overall, and his endorsement of moderate symptoms of PTSD and depression, the Veteran's GAF score is best reflected by a  high estimate on the continuum of GAF scores between 41-50, for serious symptoms.  He specifically found that the Veteran's subjective report of symptoms, objection observation of in-session symptoms and behaviors, and objective testing data do not support a current GAF score in the range of 31-40.  

In particular, the VA examiner noted that the Veteran is able to participate in every day social activities (including dinner and hunting), and is a productive member of two community groups (an emergency response team and an ATF drug task force).  He noted that the Veteran's PTSD does contribute to occupational impairment (including anger and irritability); however, it would be a "gross overstatement" to assert that his PTSD, when considered alone, causes severe occupational impairment that precludes his ability to engage in employment as a banker or to adopt other forms of employment.  He also noted that despite these problems, the Veteran remained able to contribute to work at his bank approximately five hours per day.  

There are numerous lay statements of record including from the Veteran, his spouse and daughters, bank employee coworkers, and relatives.  These statements as a whole reflect that the Veteran's symptoms consistently included depression and anxiety, diminished social activity, sleep impairment, irritability and anger (including throwing things and impulsively firing a bank employee), difficulty concentrating, and decreased cognitive ability, memory, and speech patterns, and lack of ability to adapt to stressful situations at work.  

In particular, the Veteran's wife submitted a July 2013 statement wherein she disagreed with the April 2013 VA examiner's opinion, which she felt was "canned" and failed to consider her report that she lived apart from the Veteran after he impulsively bought a home in the country and that he no longer was involved with the community emergency response team.  

More recent lay statements include a February 2014 statement from his employer regarding his increasing absenteeism from work and statements from his daughters in March 2014 and April 2014 that his irritability, difficulty concentrating, communication skills has worsened to the point of almost being bedridden.  

An April 2014 statement from a bank employee noted similar symptoms including suicidal ideation, increasing illogical and irrelevant speech, difficulty establishing work relationships, and inability to deal with stress.  A May 2014 statement from the bank's chairman of the board noted the "astounding" deterioration of the Veteran's emotional health in the last year and a half, noting that the Veteran was more depressed, anxious, irritable, and that if he were not the bank president, he would be fired.  

The record, as discussed above, contains conflicting competent, credible, and probative evidence with regard to the Veteran's current mental health diagnoses and the degree of the Veteran's impairment due to his PTSD and depression.  Where it is unclear as to which diagnosis produces particular symptoms, the Board must attributed all of the Veteran's psychiatric symptomatology to his service-connected PTSD.  See Mittleider, 11 Vet. App. 181.  

Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire period on appeal, the Veteran's PTSD has been characterized by deficiencies in most areas, including work, family relations, judgment, thinking, and mood based on the aforementioned psychiatric symptoms, which more nearly approximate a 70 percent disability rating under DC 9411.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board has reviewed all the evidence of record, lay and medical, and finds that the evidence does not more nearly approximated the criteria for a higher 100 percent disability rating for PTSD.  See 38 C.F.R. § 4.130, DC 9411.  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for PTSD.  The moderate to severe impact of the Veteran's PTSD is not analogous to total occupational and social impairment.  Moreover, the Veteran does not exhibit overall symptomatology described for a 100 percent rating (i.e., gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name).  


IV.  Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's left ear hearing loss or PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Additionally, a fully compliant VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the April 2013 VA examiner reported an impact upon the Veteran's ordinary conditions of daily life, including his ability to work, in that the Veteran reported significant hearing difficulty in all situations.  

The schedular criteria are adequate to rate the Veteran's left ear hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints and the reported lay statements documenting his hearing loss, relate to diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's general hearing difficulty is contemplated in the regulations and schedular rating criteria.  

Likewise, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including suicidal ideation, intermittent illogical, obscure, or irrelevant speech, near-continuous depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), and difficulty in adapting to stressful work circumstances are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned initial evaluation for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  

Based on the foregoing, the Board finds the schedular evaluations assigned to the Veteran's left ear hearing loss and PTSD disabilities are adequate, and referral for extraschedular consideration is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

Service connection for right ear hearing loss based on aggravation of a pre-existing disability is denied.  

Service connection for tinnitus is denied.  

Service connection for a cervical spine disability is denied.  

Service connection for a back disability is granted.  

Service connection for a left shoulder disability is denied.  

Service connection for a left elbow disability is denied.  

Service connection for vision loss is denied.  

Service connection for adult acne is denied.  

An increased compensable initial disability rating for left ear hearing loss is denied.  

An increased initial disability rating of 70 percent for PTSD is granted.  


REMAND

A remand is necessary for further development concerning the Veteran's claims of entitlement to service connection for a cervical spine disability and entitlement to a TDIU rating.  Specifically, the Veteran must be afforded VA examinations regarding these claims.  


I.  Cervical Spine

As noted above, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. 79.  

With respect to the factor of relationship of current disability to service, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (stating that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

Private treatment records from 1996 document the Veteran's complaint of several months of progressive neck pain.  X-ray imaging showed spondylitic disease of the cervical spine at C5-6 with large posterior spurs off the inferior end plate of C5 and the superior end plate of C6.  

The June 2012 VA examination documented the Veteran's moderately severe degenerative arthritis in his neck, and after discussing a herniated disc injury to his back, the examiner also noted that disc injury is a known cause of arthritis.  Although the June 2012 VA examiner's opinion was negative, the Board points out that it has herein granted service connection for the Veteran's back disability.  
Thus, based upon the June 2012 VA examination, there is some evidence of record that indicates a possible connection between the Veteran's claimed cervical spine disability and his now service-connected back disability.  

As noted above, service connection may be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. 439; 38 C.F.R. § 3.310(b).  

As there is some evidence of record that suggests a possible relationship between a cervical spine disability and the Veteran's service-connected back disability, a medical opinion would be helpful in deciding the claim on a secondary service connection theory of entitlement.  Pursuant to its duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record.  38 C.F.R. § 3.159(c)(4)(i); McLendon, supra.  Accordingly, remand for an examination and medical opinion regarding secondary service connection is required.  


II.  TDIU

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The medical and lay evidence of record indicates that the Veteran's service-connected disabilities have affected his employment, with decreased performance and increased absenteeism.  While it does not appear that his service-connected disabilities have completely prevented him from working, the Board notes that he is employed as the owner and president of a local bank.  Significantly, lay evidence from coworkers and family members, including the chairman of the board, suggests that if the Veteran were not the owner and president of the bank, he would have been fired given his overall decline in job performance.  This suggests to the Board that the Veteran's employment at the bank may qualify as marginal employment in a protected environment.  38 C.F.R. § 4.16(a) (2013).  

The Veteran is service connected for PTSD (70 percent), residuals of a right knee surgery (50 percent), diabetes mellitus, type II (20 percent each), peripheral neuropathy of the bilateral upper and lower extremities, associated with herbicide exposure and diabetes mellitus, type II, respectively (10 percent each extremity), a left knee disability (10 percent), and hearing loss of the left ear (0 percent).  The Veteran, therefore, meets the schedular requirements for consideration for entitlement to a TDIU.  38 C.F.R. § 4.16.  

Therefore, the Board finds that a remand is necessary to determine whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice and assistance regarding his TDIU claim.  

2.  Provide the Veteran with a VA orthopedic examination to assist in determining the nature and etiology of the claimed cervical spine disability.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner.  Any indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  A clear rationale for all opinions expressed must be provided.  

The examiner is asked to provide an opinion on the following questions:

a)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed cervical spine disability is caused by the Veteran's service-connected back disability?

b)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed cervical spine disability is aggravated (permanently worsened in severity beyond its normal progression) by the Veteran's service-connected back disability?

3.  Schedule the Veteran for a VA examination to determine the nature and extent of all impairment due to his service-connected disabilities and the impact of the disabilities on the Veteran's ability to secure or follow a substantially gainful occupation.  The examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  A complete rationale for all opinions expressed must also be provided.  
 
4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and an appropriate amount of time to respond.  Then return these matters to the Board, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


